UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34647 ChinaNet Online Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-4672080 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) No. 3 Min Zhuang Road, Building 6, Yu Quan Hui Gu Tuspark, Haidian District, Beijing, PRC 100195 (Address of principal executive offices) (Zip Code) +86-10-5160-0828 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 15, 2015, the registrant had29,230,130 shares of common stock outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Interim Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2015 (Unaudited) and December 31, 2014 F1-F2 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three Months Ended March 31, 2015 and 2014 (Unaudited) F3-F4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 (Unaudited) F5-F6 Notes to Condensed Consolidated Financial Statements (Unaudited) F7-F24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25-36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II. OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 38 Signatures 39 PART I.FINANCIAL INFORMATION Item 1.Interim Financial Statements CHINANET ONLINE HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) March 31, December 31, (US $) (US $) (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Term deposit Accounts receivable, net Other receivables, net Prepayment and deposit to suppliers Due from related parties 59 51 Other current assets 61 Deferred tax assets-current Total current assets Long-term investments Property and equipment, net Intangible assets, net Deposit and prepayment for purchasing of software technology Goodwill Deferred tax assets-non current Total Assets $ $ Liabilities and Equity Current liabilities: Short-term bank loan * $ $ Accounts payable * Advances from customers * Accrued payroll and other accruals * Due to noncontrolling interest of VIE * Payable for purchasing of software technology * Taxes payable * Other payables * Total current liabilities F-1 CHINANET ONLINE HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands, except for number of shares and per share data) March 31, December 31, (US $) (US $) (Unaudited) Long-term liabilities: Deferred tax liability-non current * Long-term borrowing from director Total Liabilities Commitments and contingencies Equity: ChinaNet Online Holdings, Inc.’s stockholders’ equity Common stock (US$0.001 par value; authorized 50,000,000 shares; issued and outstanding 29,080,130 shares and 29,030,130 shares at March 31, 2015 and December 31, 2014, respectively) 29 29 Additional paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total ChinaNet Online Holdings, Inc.’s stockholders’ equity Noncontrolling interests ) ) Total equity Total Liabilities and Equity $ $ *All of the VIEs' assets can be used to settle obligations of their primary beneficiary. Liabilities recognized as a result of consolidating these VIEs do not represent additional claims on the Company’s general assets (Note 2). See notes to condensed consolidated financial statements F-2 CHINANET ONLINE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands) Three Months Ended March 31, (US $) (US $) (Unaudited) (Unaudited) Sales From unrelated parties $ $ From related parties 63 1 Cost of sales Gross margin Operating expenses Sales and marketing expenses General and administrative expenses Research and development expenses Loss from operations ) ) Other income (expenses) Interest income 29 31 Interest expense ) ) Other income/(expenses) 32 (1 ) 44 14 Loss before income tax expense, equity method investments and noncontrolling interests ) ) Income tax benefit/(expense) ) Loss before equity method investments and noncontrolling interests ) ) Share of income/(losses) in equity investment affiliates 1 ) Net loss ) ) Net loss attributable to noncontrolling interests 34 46 Net loss attributable to ChinaNet Online Holdings, Inc. ) ) F-3 CHINANET ONLINE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS（CONTINUED） (In thousands, except for number of shares and per share data) Three Months Ended March 31, (US $) (US $) (Unaudited) (Unaudited) Net loss ) ) Foreign currency translation loss ) ) Comprehensive loss $ ) $ ) Comprehensive loss attributable to noncontrolling interests 33 45 Comprehensive loss attributable to ChinaNet Online Holdings, Inc. $ ) $ ) Loss per share Loss per common share Basic and diluted $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See notes to condensed consolidated financial statements F-4 CHINANET ONLINE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, (US $) (US $) (Unaudited) (Unaudited) Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Share-based compensation expenses 8 Reverse of allowances for doubtful accounts ) - Share of (income)/losses in equity investment affiliates (1 ) 15 Deferred taxes ) ) Changes in operating assets and liabilities Accounts receivable ) Other receivables Prepayment and deposit to suppliers ) ) Due from related parties (8
